PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/425,580
Filing Date: 29 May 2019
Appellant(s): LI et al.



__________________
Iva Dincheva
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant summarizes teachings of the applied prior art references on pp. 6-7 of the Appeal Brief.  The abbreviated (less than 2 full pages) comments Appellant highlights do not reflect the full teachings relied on, which are set forth in the final Office action (see pp. 4-18).
Appellant argues alleged facts required to establish obviousness.  
The Examiner does not agree with the legal basis for obviousness argued (KSR is the primary Supreme Court decision about obviousness, see MPEP 2141; only one consideration of 8 rationale bases of KSR is briefly mentioned in Applicant’s legal basis remarks).  The Examiner refers Applicant to MPEP 2141-2144, which set forth in detail considerations for obviousness analysis.
In contrast to the arguments advanced MPEP 2141 indicates: 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. The rationales discussed below outline reasoning that may be applied to find obviousness in such cases.

The instant rejection provides teachings, suggestions, and motivations for each of the claim limitations, documented in detail in the rejection basis, which render independent claim 98 (as well as claims dependent therefrom) prima facie obvious.  This basis corresponds to KSR Rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (MPEP 2141 (III); 2143 (I) & (I)(G); 2143.01).
Appellant argues that there is no motivation to select Example II-D of Hopkins:
a. A Skilled Person Would Not Have Been Motivated to Combine Hopkins, Rajewski, Babu, and Wu in Such a Way as to Arrive at the Claimed Compositions 
1. A Skilled Person Would Have Been Motivated to Select the Particular IV Formulation of Delafloxacin Disclosed in Example II-D From Hopkins for Further Modification 
The disclosure of Hopkins spans 279 paragraphs, approximately 20 classes of therapeutics, approximately two dozen particular active agents, approximately two dozen classes of excipients, over 60 specific excipients, over ten of routes of administration, and a dozen particular formulations. As discussed in the Loftsson Declaration, a person skilled in the art in 2008 would not have understood Hopkins to have particular relevance to delafloxacin. Loftsson Declaration 101. Hopkins discloses 12 compositions — 8 of which appear to be generic, as they recite classes of components rather than specific components, and all of which appear to be merely prophetic. See Hopkins at [0237]-[0277]. As explained by Dr. Loftsson, such a person attempting to develop a dosage form of delafloxacin would have focused on a reference with more practical relevance to delafloxacin, such as one that disclosed data resulting from actual 
Even assuming for the sake of argument that a person of ordinary skill in the art in 2008 would have been motivated to choose an IV formulation of delafloxacin as disclosed in Hopkins for modification (which Applicant does not concede), it is unclear why such a person would have selected Example II-D — the only IV formulation that discloses delafloxacin and a “Cyclodextin” — over the seven other IV formulations disclosed in Hopkins. As Dr. Loftsson explains, a person skilled in the art in 2008 designing an IV formulation of delafloxacin would have had a wide array of techniques and formulation excipients to choose from in an effort to develop a commercial formulation. See Loftsson Declaration § 23. While cyclodextrins would have been one option, Dr. Loftsson presents numerous reasons why a skilled person in 2008 would have used numerous different approaches in attempting to produce such a composition. See Loftsson Declaration ¶ 23 (describing the use of pH adjustments, co-solvents, or additives to increase solubility and stability), 25 (describing the motivation to use excipients that were more commonly found in FDA-approved IV drug products in 2008), 26 (describing the high cost of cyclodextrins), 27 (describing toxicity concerns with cyclodextrins), 28 (describing osmolarity concerns of cyclodextrins), 42-91 (describing the unpredictability of formulating with cyclodextrins). Nonetheless, it is unclear why such a person would start with Example II-D. This failure is further exacerbated in view of Dr. Loftsson’s opinion that a skilled person would have been motivated to start with a different example, such as Example I-B, as it discloses the identity of each excipient used, rather than a generic class of excipients (i.e., cyclodextrins) that are known in the formulation art to behave unpredictably. See Loftsson Declaration 103-104. In addition, as explained by Dr. Loftsson, a skilled person would have been more likely to start with a formulation like Example I-B because each of the excipients therein was less expensive and more commonly used in FDA-approved IV products in 2008. See Loftsson Declaration J 42- 91, 103-104; see also Hopkins, at [0240]. Dr. Loftsson’s factual explanation of why a person of skill would not have been so motivated to start In re Cyclobenzaprine Hydrochloride Extended-Release Patent Litigation, 676 F.3d 1063, 1074 (Fed. Cir. 2012) (“[H]indsight analysis is inappropriate because obviousness must be assessed at the time the invention was made’).
Because the Office Action fails to adequately justify why a person skilled in the art in 2008 attempting to develop a formulation of delafloxacin (even an IV formulation) would have chosen Hopkins for further modification in general, let alone the specific Example II-D, the Office Action fails to properly establish the motivation to combine Hopkins with Rajewski and/or Babu and/or Wu that is required to support its conclusion of obviousness. See Liberty Ammunition, Inc. v. United States, 119 Fed. Cl. 368, 396-97 (2014), aff'd in part, vacated in part, rev'd in part, 835 F.3d 1388 (Fed. Cir. 2016) (“Dr. Kitchen's testimony at trial illustrates the use of improper hindsight in the selection of the prior art references. Dr. Kitchens acknowledged that he divided the '325 patent into claim elements and then searched for a prior art reference that would correspond to each element.... By this mode of reasoning, Dr. Kitchens was ignoring the “as a whole” requirement of 35 U.S.C. § 103 and was engaging in a part-by-part analysis that relied on hindsight.”); see also Princeton Biochemicals, Inc. vy. Beckman Coulter, Inc., 411 F.3d 1332, 1337 (Fed.Cir.2005) (“The ‘as a whole’ instruction in title 35 prevents evaluation of the invention part by part. Without this important requirement, an obviousness assessment might successfully break an invention into its component parts, then find a prior art reference corresponding to each component. This line of reasoning would import hindsight into the obviousness determination by using the invention as a roadmap to find its prior art components.”) (internal citations omitted). Accordingly, the pending claims are not obvious over this combination of references. 
We understand that the Office Action insinuates that there is a change in position in Dr. Loftsson’s opinion on the general knowledge of cyclodextrins between 2008 and the Loftsson Declaration currently on file. See Office Action mailed May 18, 2021 at 48-50. Applicant respectfully disagrees. Although general knowledge about the effect of cyclodextrin on compound solubility may have been known in 2008, as Dr. Loftsson explains, achieving the combination of sufficient solubility, sufficient stability, and sufficient toleration for a commercial IV drug product requires a multifactorial analysis, as changing one component or parameter of a formulation might improve one of these properties while simultaneously worsening another. See Loftsson Declaration ¶¶ 36-41. This combination of beneficial effect is unexpected for a person of skill in the art.
This is not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding a) 1), Selection of IID of Hopkins would have clearly been obvious, because this embodiment is clearly exemplified (there are only 13 tables in Hopkins depicting formulations; four of these employ cyclodextrins; IID is one of these 13 formulations).  The Examiner does not agree that selection of IID somehow requires some explanation, as implied by the statement of the argument, “total lack of explanation by the Office Action of why a skilled person in 2008 would have selected Example II-D of Hopkins as a starting place for developing a formulation (even an IV inter alia,
Example II-D [0255] is a Lyophilisate for Reconstitution for Intravenous Administration:


    PNG
    media_image2.png
    225
    657
    media_image2.png
    Greyscale

This formulation, a lyophilisate, contains delafloxacin and Cyclodextin [sic, Cyclodextrin].
… Hopkins clearly teaches delafloxacin in intravenous formulations formulated with a generic cyclodextrin (a genus that clearly embraces SBE-7-β-CD)
The Examiner notes that MPEP 2143 (I)(B) Example 11 discusses Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 91 USPQ2d 1018 (Fed. Cir. 2009. The case is instructive as to the issue of selecting a lead compound (pertinent to the parallel selection of a lead composition type analysis).  Altana’s patent discussed a compound referred to as compound 12, which was one of eighteen compounds disclosed. The claimed compound pantoprazole was structurally similar to compound 12. The district found that one of ordinary skill in the art would have selected compound 12 as a lead compound for modification, and the Federal Circuit affirmed.
In the instant case, Hopkins presents 13 example formulations, which are construed to be preferred relative to the rest of the disclosure, and this formulation is structurally similar to the instant claims, teaching delafloxacin and a generic cyclodextrin in place of elected Captisol.  Selection of 1 of 13 example formulations as a lead composition, for further modification would have been obvious, parallel to the fact pattern in Altana.  
The Examiner points Appellant to MPEP 2113(I) Patents are relevant as prior art for all they contain, and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  IID of Hopkins is part of the literature of the art, relevant for this embodiment.  This does not require setting forth any special reason for selecting this formulation, in contrast to the Loftsson position advanced by the argument.
The Loftsson Declaration addresses the second obviousness rejection, and is therefore discussed infra.  However, the statement “a person skilled in the art in 2008 would not have understood Hopkins to have particular relevance to delafloxacin” is factually incorrect, as IID clearly teaches delafloxacin (the named compound of IID) with a cyclodextrin; the cyclodextrin component is generically taught.  To arrive at the instant product, the formulation simply requires motivation to select Captisol as a species of the generically taught cyclodextrin; no motivation is needed about delafloxacin, because delafloxacin is taught in this preferable 1 of 13 examples, which renders this formulation obvious to select.  
inter alia, on the recognition by Babu that the same class of compounds, having close similar structure (not only molecule size, which fits into the cavity of a beta cyclodextrin), but the same class of compounds utilize Captisol to solubilize them.  Enhanced solubility is a predominant basis for employing cyclodextrins with compounds having low aqueous solubility, selection of SBE-7-β-CD would have been associated with high solubility of this cyclodextrin (and therefore correspondingly high solubility is reasonably expected for complexed delafloxacin being carried by the CD).  Solubility is primarily driven by the solubility of the CD (for a molecule that fits inside the CD cavity), and the record establishes SBE-7-β-CD is very soluble relative to other CD options.  Additionally, the clear benefits of Captisol relative to other β-cyclodextrins, are documented by the tests of Rajewski, which show SBE7-β-CD (i.e., Captisol®; see [0015]) was the best performing in terms of minimal hemolysis of all the cyclodextrins tested.  These points provide motivation to explore use of SBE-7-β-CD as the cyclodextrin for formulating the IID formulations.
Appellant further argues:
2. A Skilled Person Would Not Have Been Motivated to Combine Hopkins with Rajewski, Babu, and Wu in a Way that Would Produce the Claimed Compositions 
Further, even assuming a skilled person developing a delafloxacin formulation would have been motivated to select the formulation in Example II-D out of all of the formulations disclosed in Hopkins for modification (which Applicant does not concede), it is unclear why a skilled person would have been motivated to combine this disclosure of Hopkins with that of Rajewski, Babu, and Wu in a way that would actually produce the claimed compositions. As discussed above, Babu relates to topical ophthalmic formulations, rather than intravenous formulations. See, e.g., Babu at [0017], [0019]-[0020], [0062], [0084]-[0086]; see also Loftsson Declaration ¶¶ 125, 127; Dresback Declaration ¶ 59; Li Declaration 4 50. Similarly, Rajewski does not focus on IV formulations, instead disclosing injectable formulations generally (including intramuscular, and subcutaneous formulations) and oral formulations. See, e.g., Rajewski, at [0029], [0033], [0067]; Loftsson Declaration ¶ 107. As is well understood by those skilled in the art in 2008 (and even today), the considerations required to formulate an intravenous dosage form can be substantially different from those for topical ophthalmic formulations and injectable formulations more generally. See Loftsson Declaration ¶ 127. Nonetheless, it is unclear why a skilled person developing an IV formulation of delafloxacin as disclosed by Hopkins would be motivated to combine that disclosure with that of three references that do not focus on IV formulations. As discussed in the Loftsson Declaration, a skilled person charged with that task would not be motivated to consult disclosures regarding formulations for routes of administration other than IV administration because of the specific and distinct considerations that such a person would understand are relevant for developing dosage forms for such different routes of administration. See Loftsson Declaration ¶¶ 107, 127, 142; see also Li Declaration ¶ 47; Dresback Declaration ¶¶ 54-55.
In view of Dr. Loftsson’s explanation of why a person skilled in the art in 2008 attempting to develop an IV formulation of delafloxacin would have not been motivated to combine Hopkins with references disclosing other dosage forms, the Office Action fails to properly establish the motivation to combine Hopkins with Rajewski, Babu, and Wu that is required to support its conclusion of obviousness. See Loftsson Declaration JJ 94, 107, 127, 142; NuVasive, Inc., 842 F.3d at 1383-85 (vacating PTAB finding of obviousness for failure to sufficiently articulate a motivation to modify the prior art and remanding, stating that conclusory statements alone are insufficient to satisfy the requirement of showing a motivation to combine). Accordingly, the pending claims are not obvious over this combination of references.
This is not persuasive.

It is noted that Rajewski establishes a series of preferable traits associated with the use of Captisol as a solubilizing excipient.  Rajewski discusses the applicability of some of these to drugs as a class of compounds.  Thus, Rajewski provides motivation to explore the use of Captisol® as the Hopkins cyclodextrin.  However, the skilled artisan would have recognized that etomidate is a different sized a class of compound from delafloxacin, and would have looked to other references that use Captisol® in formulating closer compounds.  Such a reference is Babu:
Babu teaches the same class of compounds as delafloxacin, and shows Captisol is suitable for increasing solubility of these compounds.  The record includes,
Babu establishes that the compounds ciprofloxacin and gatifloxacin (which share some of the structure of the instant claimed compound, delafloxacin) has substantially improved solubility using Captisol®; a co-solubilizer compound used is a hydroxy acid, which has some characteristics in common with the meglumine (which has multiple hydroxy groups, but an amine group in place of an acid).  Babu also teaches that the compound trovafloxacin will also have enhanced solubility with the same cyclodextrin compounds, suggesting that a β-cyclodextrin 
The skilled artisan would have found this evidence suitable to motivate selection of Captisol for delafloxacin in the II-D IV formulation of Hopkins.
Applicant mischaracterizes Rajewski.  Rajewski clearly teaches i.v. administration, see [0066]-[0067] and Examples 2 & 4.  MPEP 2123(I) and (II) make clear that patents are relevant for all they contain, even nonpreferred and alternative embodiments.  Babu also makes clear the specific benefits of minimizing hemolysis by selecting Captisol.  This is clearly of benefit for formulating the Hopkins II-D delafloxacin formulation with Captisol as cyclodextrin.
Regarding Wu, the rejection includes:
Wu establishes that delafloxacin (ABT-492) is a poorly soluble drug, and that use of the meglumine salt with an added pH modifier, such as meglumine, together with a crystallization inhibitor can improve solubility of delafloxacin (claim 1).  
The teachings of Wu establish that delafloxacin solubility is improved by adding meglumine, i.e., via formulating the 1:1 salt, and then adding excess meglumine.  Thus, in obvious formulations of delafloxacin in Captisol, it would have been obvious to use the meglumine salt, and to add meglumine in excess, to enhance the solubility of delafloxacin.  Considering [0055]-[0056] of Babu, the 
Based on the solubility improvement of delafloxacin in the form of the meglumine salt, with excess meglumine, the skilled artisan would have been motivated to add meglumine for the expected solubility enhancement.
The Examiner disagrees with the premise that Rajewski and Babu cannot be combined with Hopkins.  The connections provide benefits and reasonable expectation of success for selecting Captisol as the Hopkins II-D cyclodextrin to formulate delafloxacin IV formulations.
Appellant argues that there is not a reasonable expectation of success when combining Hopkins with Rejewski:
b. The Office Action Fails to Establish that a Skilled Person Would Have Had a Reasonable Expectation of Success in Combining the Cited References to Produce the Claimed Compositions 
Additionally, even assuming, arguendo, that a skilled person would have been motivated to combine the cited references in such a way as to arrive at the claimed compositions (which Applicant does not concede), for the reasons below it is unclear that such a person would have had a reasonable expectation of success in achieving a safe and effective IV delafloxacin formulation, let alone one with the combination of sufficient solubility, stability, and venous tolerability for a commercial product. 
1. A Skilled Person Would Not Have Had a Reasonable Expectation of Success in Combining Hopkins with Rajewski 
Even if a skilled person would have been motivated to combine the IV formulation of Example II-D in Hopkins with references that do not focus on IV formulations (which Applicant does not concede), it is unclear why such a person would have combined it with a reference that does not disclose delafloxacin with any reasonable expectation of success. As indicated by Dr. 
This is not persuasive.
Regarding b) 1), In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner disagrees that there is any failure in the explanation of the rejection teachings, suggestion and motivation to select Captisol as the cyclodextrin of Hopkins, to formulate IV formulations of delafloxacin in Example II-D.  Cyclodextrin generically is already taught by Hopkins; this CD formulation is presumed operable, as set forth in prior Office actions (see MPEP 2121.02 (I)).  Rajewski establishes benefits 
Apparently, Appellant has misconstrued the rejection, which is not only based on Hopkins and Rajewski, but also includes Babu and Wu.
Rajewski establishes a series of benefits of formulating with Captisol.  The rejection documents:
Figure 1 shows a close to 0% hemolysis for only SBE7-β-CD, with higher levels for all other β-cyclodextrins.  Clearly, among the various degrees of SBE substituted cyclodextrins and the other cyclodextrins tested, SBE7-β-CD (i.e., Captisol®; see [0015]) is the best performing in terms of minimal hemolysis.  
Figure 3 shows a correlation between increased amount of SBE7-CD concentration and increased ethomidate in solution, demonstrating that Captisol solubilization of a given compound is CD concentration dependent, and an engineering parameter to increase solubility of a given compound.
Based on the structure of Captisol at [0015], The anionic sulfobutyl ether substituent dramatically improves the aqueous solubility of the cyclodextrin.  In addition, the presence of the charges decreases the ability of the molecule to generally allows for increased solubility and stability of drugs in aqueous solutions [0016].
It is noted that Rajewski establishes a series of preferable traits associated with the use of Captisol as a solubilizing excipient.  Rajewski discusses the applicability of some of these to drugs as a class of compounds.  Thus, Rajewski provides motivation to explore the use of Captisol® as the Hopkins cyclodextrin.  However, the skilled artisan would have recognized that etomidate is a different sized a class of compound from delafloxacin, and would have looked to other references that use Captisol® in formulating closer compounds.  Such a reference is Babu…
Babu provides additional evidence of successful formulation of compounds of the same class and very similar chemical structures as delafloxacin.  Thus, a reasonable expection of success in selecting Captisol as the delafloxacin CD, taught by Hopkins.
Appellant further argues there would not have been a reasonable expectation of success when combining Hopkins with Babu:
2. A Skilled Person Would Not Have Had a Reasonable Expectation of Success in Combining Hopkins with Babu 
As discussed above, Babu relates to pharmaceutical compositions comprising a fluoroquinolone compound (such as ciprofloxacin and gatifloxacin), a cyclodextrin, and a hydroxy acid. See Babu Abstract, [0040]; see Loftsson Declaration 125, 128. The Office Action suggests that a skilled person would reasonably expect similar solubilization enhancement of delafloxacin with SBE-7-B-CD as those allegedly disclosed for ciprofloxacin and gatifloxacin based on their alleged structural similarities. See Office Action mailed May 18, 2021, at 43-46. Applicant respectfully disagrees. As discussed in the Loftsson Declaration, a person of ordinary skill in the art would have understood that a pharmaceutical formulation for a given drug must be individually developed in order to ensure that it is delivered in a safe and effective manner. See Loftsson Declaration ¶¶ 39- 91; see also Li Declaration ¶ 13; Dresback Declaration ¶¶ 21-24. Such a 
For at least this additional reason, the pending claims are not obvious over this combination of references.
This is not persuasive.
Regarding b) 2), 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed compositions and their attendant combination of sufficient solubility, stability, and venous tolerability for a commercial product) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The Examiner does not disagree with the statement regarding II-D of Hopkins that “Example II-D of Hopkins at best discloses a combination of delafloxacin with any cyclodextrin extant in 2008”.  Another way to state this, as clearly discussed in the rejection, is that the cyclodextrin taught to formulate delafloxacin for IV use is generic.  The skilled artisan would naturally be drawn to the most appealing cyclodextrins when formulating delafloxacin in this example.  The rejection documents that Captisol has superior mitigation of hemolysis, and functions as a very soluble cyclodextrin, with the promise of achieving higher solubility of a drug compared to other cyclodextrins tested by Rajewski.  Babu documents that compounds structurally similar to delafloxacin are successfully formulated using Captisol.  Naturally, these considerations provide motivation to select Captisol as the cyclodextrin of Hopkins II-D, rendering the instant claims prima facie obvious.
Appellant further argues there would not have been a reasonable expectation of success when combining all references cited:
3. A Skilled Person Would Not Have Had a Reasonable Expectation of Success in Combining Hopkins, Rajewski, Babu, and Wu 
Further, as discussed in the Loftsson Declaration, even if a skilled person were motivated to combine the teachings of Hopkins, Rajewski, Babu, and Wu (which Applicant does not concede), such a person would still not have had a reasonable expectation of success in arriving at the claimed compositions and their attendant combination of sufficient solubility, stability, and venous tolerability for a commercial product. See Loftsson Declaration ¶ 148. As discussed above and in Dr. Loftsson’s declaration, a skilled person would not have found Example II-D of Hopkins to be a suitable starting place when developing a formulation (even an IV formulation) of delafloxacin. See id. However, even if they did (which they would not), they would understand that Example II-D of Hopkins at best discloses a combination of delafloxacin with any cyclodextrin extant in 2008. See id. Although Babu and Rajewski teach the combination of the specific 
The disclosure of Wu does nothing to alter this conclusion. As discussed above, the focus of Wu is on solid formulations, rather than intravenous formulations. See Wu at [0030]-[0042]; Loftsson Declaration ¶¶ 140-145; see also Dresback Declaration ¶ 57; Li Declaration ¶ 47. The only disclosure of parenteral formulations in Wu is in reference to the otherwise unidentified “compounds having formula (1)” and “compounds having formula (f).” See Wu at [0024]-[0028]; Loftsson Declaration ¶ 142. Nowhere does Wu indicate what compounds correspond to “formula (1) or “formula (f),” let alone suggest that either formula might encompass delafloxacin. See Loftsson Declaration ¶ 142. A person skilled in the art would not understand this disclosure to teach or suggest IV formulations of delafloxacin, especially when considering that all of the working examples of Wu are for solid oral dosage forms. See Loftsson Declaration ¶ 140-146; see also Dresback Declaration ¶¶ 53-55, 57-58; Li Declaration ¶ 47.
Even if a person skilled in the art did understand Wu to disclose parenteral formulations that could include delafloxacin, this would not change the analysis. Wu includes no teachings that would inform such a person of how to develop a formulation of delafloxacin with a cyclodextrin that would provide for the combination of sufficient solubility, stability, and venous tolerability for a commercial product. For example, Wu discloses improving the dissolution of delafloxacin by addition of meglumine, which increases the pH of the thin layer of the solid dosage form that contacts the solvent. See Loftsson Declaration ¶ 145. However, these teachings would not apply to improving solubility of delafloxacin for an IV formulation, as the drug would need to be entirely in solution, and, thus, would not have a dissolution layer. See Loftsson Declaration ¶ 145.
While Wu discloses improving the dissolution profile for poorly soluble drugs, such as delafloxacin, in solid oral pharmaceutical compositions, dissolution is not the same as solubility. See Wu at [0011]; Loftsson Declaration ¶¶ 143-145; see also Dresback Declaration ¶ 58; Li Declaration at ¶ 49. As explained by Dr. Loftsson, dissolution refers to the rate at which a given compound will dissolve in a particular solution under specified conditions, while solubility refers to the maximum amount of the compound that will dissolve in a particular solvent given unlimited time. See Loftsson Declaration ¶ 144; see also Dresback Declaration ¶ 58; Li Declaration at ¶ 49. A skilled person in 2008 would not understand a teaching about dissolution of delafloxacin in Wu to have any bearing on solubility — in fact, Dr. Loftsson expressly states in his declaration that a person of ordinary skill in the art in 2008 would not conflate the dissolution and solubility of delafloxacin. See Loftsson Declaration ¶ 144. As such, a reference discussing improving dissolution of delafloxacin in a solid dosage form would provide little relevant information to a 
Accordingly, the pending claims are not obvious over this combination of references. 
4. The Data Presented in the Cited References are Insufficient to Demonstrate that a Skilled Person Would Have a Reasonable Expectation of Success in Combining Hopkins, Rajewski, and Babu 
As discussed in the Loftsson Declaration, each drug compound presents unique challenges and must be individually formulated. See Loftsson Declaration ¶¶ 21-39; see also Dresback Declaration ¶ 21; Li Declaration ¶ 13. A person skilled in the art, when considering the state of the art as a whole in 2008, would understand that the formulation art is highly unpredictable — a formulation success with one compound cannot reasonably be expected to apply to a formulation of another compound, even one that is structurally related, absent relevant data. See Loftsson Declaration ¶¶ 21-39; see also Dresback Declaration ¶ 19, 21-46, 65, 67, 72, 77-78; Li Declaration ¶ 13, 18, 23, 29, 33, 35-36, 42-44, 61, 64, 69. Thus, a skilled formulator in November 2008 would not have had a reasonable expectation of success in formulating delafloxacin in an IV dosage form based on the cited references and the paucity of relevant data presented therein because of this unpredictability. See Loftsson Declaration ¶¶ 21-39; Dresback Declaration ¶¶ 19, 46-51, 56, 63, 65, 72-79, 85; Li Declaration ¶¶ 12, 48, 52, 56-57, 69. 
The cited references provide data that are, at best, tangentially related to an IV formulation of delafloxacin given not only the substantial practical differences between the claimed intravenous formulations and the dosage forms disclosed in Hopkins, Rajewski, and Babu but also the significant structural differences between delafloxacin and the compounds disclosed therein. See Loftsson Declaration ¶¶ 106-139. A skilled person in 2008 simply could not have reasonably predicted success at arriving at the presently claimed formulations based on these data. See Loftsson Declaration ¶¶ 150-175. This is especially the case given that the level of unpredictability in the art of formulation at the time of invention was high. See Loftsson Declaration ¶ 21-39; Dresback Declaration ¶¶ 19, 46-51, 56, 63, 65, 72-79, 85; Li Declaration ¶ 12, 48, 52, 56-57, 69. Further, skilled artisans understand that development of a formulation for a particular compound requires rigorous experimentation with a wide array of parameters, components, and combinations thereof, and that this process requires the evaluation of the effect of each parameter, component, and combination on each of the desired formulation goals. See Loftsson Declaration ¶¶ 36-41; see also Dresback Declaration ¶¶ 29-30; Li Declaration ¶¶ 18-19, 22. For example, achieving the combination of sufficient solubility, sufficient stability, and sufficient toleration for a commercial IV drug product requires a multifactorial analysis, as changing one component or parameter of a formulation might improve one of these properties while simultaneously worsening another. See Loftsson Declaration ¶¶ 36-41; see also Dresback 
This is not persuasive.
Regarding b) 3) & b) 4),
The Examiner construes the position of The Loftsson Declaration to be that any difference between compounds, whatsoever, gives rise to unpredictability, and there thus would be no basis for obviousness; thus, only anticipation would be applicable.  In contrast to this position, the Examiner previously reviewed the work of Dr. Loftsson around the time of the effective filing date.  
In 2007 Loftsson published a review on cyclodextrins, which explicitly includes Captisol.  Brewster et al. (“Cyclodextrins as pharmaceutical solubilizers”; 2007; Advanced Drug Delivery Reviews; 59: 645-666) provides a review of cyclodextrins, 
Hydrophilic CDs, namely HPβCD and SBEβCD, are considered non-toxic at low to moderate oral and intravenous doses [35,36]. (648, right, 2nd paragraph)
Solubility of Captisol is in excess of 500 mg/ml (Table 3).
SBEβCD has the highest acute toxicity LD50 for IV, with a maximum dosage in marketed products between 6000-14,000 mg/day. (Table 4)
Fewer published references on the toxicological potential of SBEβCD are available however this CD derivative can be found in several marketed products, including voriconazole parenteral solution (Vfend®). Voriconazole (10 mg/mL) is solubilized in a solution containing 16%w/v of SBEβCD. At a daily drug dosage of 6 to 12 mg drug/kg BW, a SBEβCD dose of between 6 and 14 g are expected [45]. (649)
 The use of CDs is often preferred to organic solvents from both a toxicological perspective but also from a mechanistic point of view. Based on inclusion complex formation, CDs often solubilize compounds as a linear function of their concentration. This means that as a solution is administered, both the drug and CD concentration are reduced in a linear manner suggesting that precipitation is, at least theoretically, not likely after either oral or i.v. dosing. (650, right, 2nd paragraph)
Marketed products contain SBEβCD include voraconazole, as an i.v. solution. (Table 1).  
Cyclodextrins are useful functional excipients that have enjoyed widespread attention and use. The basis for this popularity from a pharmaceutical standpoint, is the ability of these materials to interact with poorly water-soluble drugs and drug candidates resulting in an increase in their apparent water solubility. The mechanism for this solubilization is rooted in the ability of cyclodextrin to form non-covalent dynamic inclusion complexes in 

 In contrast to the position currently being adopted [when executed in the parent application] by Dr. Loftsson, in 2007 he was of the opinion that cyclodextrins generally are known to interact with poorly water-soluble drugs and drug candidate resulting in an increase in their apparent water solubility.  This is the primary basis the instant rejection relies on.  Even the data of Loftsson show that Captisol is among the highest solubility level of CDs.  This clearly would have been of benefit for formulating cyclodextrin  in the CD formulation of delafloxacin.  In contrast to the instant position, the abstract discusses widespread attention and use, popularity in solubilizing drugs having poor water solubility.
The Examiner further notes there is no mention in this review of any type of structure modification in a given drug that results in some expectation that the use of a given CD will no longer be effective to enhance drug solubility, as is his position in the present [executed in the parent application] Declaration.  There is no teaching that a formulation has to actually be formulated and tested before there is a reasonable expectation of success that a CD such as Captisol will increase solubility of a drug such as delafloxacin.  In fact, after reading this review, the Examiner is of the opinion that Loftsson could be combined with Hopkins to motivate the selection of Captisol as the 
This review presents very different expert position compared to the current [executed in the parent application] Declaration.  After reading this review the Examiner is of the opinion that the skilled artisan would have been motivated to select Captisol as the cyclodextrin of Hopkins.
Regarding the opinion in the Declaration, the Examiner construes the Declaration to adopt a position that because the application is in a technology that has a certain level of unpredictability, that there is a requirement of absolute expectation of success, with results from experiments that demonstrate commercial viability, before there can be “reasonable expectation of success”.  
MPEP 2144.08 discusses obviousness of species (e.g., Captisol) when the prior art teaches the genus (e.g., cyclodextrins).  In (II)(A)(4)(c), the Examiner is instructed to:
Consider any teachings of a "typical," "preferred," or "optimum" species or subgenus within the disclosed genus. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904.  

The Examiner notes that these comments were presented in the parent application, but there are no clarifications on the record from Dr. Loftsson, explaining his apparent changing opinions, or the conflict between his position in the Declaration and his own review articles.
The Examiner previously reviewed Intendis GmbH v. Glenmark Pharm. Inc.  This case appears to be based on an alternate fact pattern, substitution of isopropyl myristate or lecithin and triglyceride, which does not reflect the fact pattern of the instant case, where selection of Captisol as cyclodextrin (the rejection simply requires selection of a species of cyclodextrin, as the genus is already taught by Hopkins) would have been obvious based on benefits of Captisol, and recognized efficacy of increasing solubility for structurally similar compounds.
Appellant further argues about insufficient data in cited references, supporting the premise that a complex will form between CDs and Delafloxacin:
5. The Data Presented in the Cited References are Insufficient to Demonstrate that a Skilled Person Would Reasonably Expect That Delafloxacin Would Form a Complex with The Cyclodextrins in the Claimed Compositions 
As Dr. Loftsson explains in his Declaration, a skilled person would not have had a reasonable expectation of success that delafloxacin would form a complex with cyclodextrins in 
As indicated in the Loftsson Declaration, the rationale expressed in the Office Action that complexation would be expected for one compound based on it being of “similar size” (See Office Action mailed May 18, 2021, at 14, 43) to another compound is a gross oversimplification that does not reflect the understanding of those skilled in the art. See Loftsson Declaration ¶ 46. Indeed, those skilled in the art (both in 2008 and today) understand that cyclodextrin complexation is far more complicated than a comparison of two-dimensional depictions of compounds, and that there are many factors that affect whether a compound will form a complex with a given cyclodextrin, including sterics, electronics, lipophilicity, the compound’s intrinsic solubility, and what portion of the compound enters the cyclodextrin cavity. See Loftsson Declaration ¶¶ 43-50. Even small structural differences can result in dramatic changes in such properties that a person skilled in the art would expect to significantly impact the ability of the compound to complex with a given cyclodextrin. See Loftsson Declaration ¶¶ 43-50. Moreover, as also explained by Dr. Loftsson, even if a complex is formed between a drug and a cyclodextrin, it is unpredictable with what efficiency that complex will form, and what effect of that complexation will be on the solubility, stability, and venous tolerability of the formulation. See Loftsson Declaration ¶ 50. This is supported by numerous empirical examples provide by Dr. Loftsson showing that formulation with cyclodextrins can have disparate impact on the solubility, stability, and venous tolerability of formulations of even closely structurally related compounds. See Loftsson Declaration ¶¶ 41-91; Li Declaration ¶¶ 61-64; Dresback Declaration ¶¶ 34-46. Put simply, even minor structural changes in compounds can provide for dramatic changes in cyclodextrin complexation, solubility, stability, and venous tolerability. 
Accordingly, the pending claims are not obvious over this combination of references.
This is not persuasive.
Regarding b) 5),
The claims do not require any level of complexation, only the presence of each of the elected compounds.  Only a few claims even recite amounts of ingredients; none of these are recited in terms of concentrations.  However, inclusion complexes are typical for drugs with poor solubility and CDs, such as Captisol; thus, 

The arguments of Dr. Loftsson appear to be in conflict with his review article published in 2007 (Brewster), which provides evidence that cyclodextrins are useful functional excipients that have enjoyed widespread attention and use, based on the ability of the materials to interact with poorly water-soluble drugs and drug candidates resulting in an increase in their apparent water solubility (abstact); Brewster explicitly documents a series of benefits of Captisol, and several marketed pharmaceutical products including an i.v. solution.  This reflects the state of the art in 2007, which the Examiner construes to motivate formulation with Captisol of poorly soluble drugs, including those intended for i.v. use.  The statements made by Brewster reflect the Examiner’s understanding of the state of the art regarding the general applicability of cyclodextrins, including Captisol with its specific benefits, as a go-to excipient for improving solubility of poorly water-soluble drugs, such as delafloxacin.  
The Examiner does not dispute that certain specific examples have been found in the literature/experience of experts in the cyclodextrin area, such as Dr. Loftsson, in which solubility is not improved when comparing two similar structures (albeit unrelated to the claimed compounds).  But these examples are considered exceptions to the promise generated by successfully solubilized compounds, including a series of 
The Examiner agrees there are small differences between the Babu compounds; nonetheless, Babu teaches these compounds can be solubilized by Captisol, leading to a reasonable expectation that Captisol would also have been useful to increase solubility of delafloxacin.
The Examiner does not agree that differences in compounds unrelated to delafloxacin, in which there are a few demonstrated examples that one complexes better than the other somehow “eviscerates” the reasonable expectation that selection of Captisol will be suitable for the Hopkins delafloxacin formulation II-D.  In fact, this premise appears to be inconsistent with Dr. Loftsson’s review in 2007, in which it is stated that cyclodextrins enjoy “widespread attention and use”, the “basis for this popularity from a pharmaceutical standpoint, is the ability of these materials to interact with poorly water-soluble drugs and drug candidates resulting in an increase in their apparent water solubility”.  The Loftsson review supports a general premise suggesting Captisol can be used to increase solubility of a drug such as delafloxacine, with a reasonable (albeit not absolute) expectation of success.

The Examiner does not predict the same complexation levels will occur for Captisol complexing with the Babu compounds relative to Captisol complexing with delafloxacin, but no specific level of complexation is actually required by the instant claims.  The similarities lead to a reasonable expectation of success in enhancing solubility of delafloxacin, i.e., the property Dr. Loftsson taught in his review of 2007.
The Examiner does not take the position that the two-dimensional depictions are sufficient to describe all properties of interactions between delafloxacin and Captisol.  However, these depictions are a basis by which those of skill in the art describe these interactions, and thus are part of the prior art, relevant for consideration of obviousness, even though Dr. Loftsson lobbies for more detailed descriptions.  The Examiner notes that such diagrams of characteristics of CDs are depicted in the Loftsson review article, see Tables 2 & 3.  Figures presented in the prior Office action, from Davis include the coauthor, Dr. Brewster, the same scientist that co-authored the Brewster 2007 review article together with Dr. Loftsson.  Thus, the statements of Dr. Loftsson that two-dimensional models are not sufficient to describe the interactions does not agree with other authors who have co-authored with Dr. Loftsson.  Many scientists recognize that models are useful for thinking about cyclodextrin-drug interactions, such as those depicted.  This information forms part of the reasonable expectation of a scientist of ordinary skill utilizing Captisol for drug solubilization.

It appears to the Examiner that Applicant wishes the Examiner to be convinced that Captisol is unlikely to improve solubility of delafloxacin based on failures of completely unrelated compounds (to delafloxacin) in primarily other cyclodextrins (only one of the interactions discussed in the which mentions a SBE-β CD).  These pieces of evidence may show that other compounds have not been successfully solubilized, but in view of the flouroquinolones taught to be solubilized by Captisol, this is not the case.  First, the Babu teachings support the size of cyclodextrin to the β-size.  Second, considering Captisol with higher solubility than other cyclodextrins, and the benefits documented by Rajewski, provides sufficient motivation to select Captisol (which Brewster, the article coauthored by Dr. Loftsson) also highlights as one of the better performing cyclodextrins reviewed.
The Examiner respectfully disagrees with the conclusory statement that there is insufficient explanation for the reasonable expectation of success.  Independent claim 98 simply requires an IV formulation containing delafloxacin or a salt or an ester (virtually unlimited to choices within these generic recitations) and a cyclodextrin, 
Even if the absolute expectation of success (which is how the Examiner construes the arguments of Dr. Loftsson) is not predicted, the state of the prior art in 2008 explicitly recognized the popularity of certain CDs, including Captisol because of their success in improving apparent solubility of poorly water-soluble drugs (delafloxacin is in this category, as documented by Wu in the following rejection).  Thus, the skilled artisan would have been motivated to select Applicant elected Captisol as the CD of Hopkins II-D, with a reasonable expectation that Captisol will improved the apparent 
The Examiner notes the rejection is based on the teaching-suggestion-motivation type rationale, and simply requires reasons to select Captisol as the cyclodextrin of Hopkins II-D delafloxacin formulation (MPEP 2143(I)(G)).  However, it could alternately have been made based on the “Obvious to Try” type rationale (MPEP 2143(I)(E)).  There was a recognized problem, i.e., to formulate delafloxacin for IV dosage form, which Hopkins teaches.  Hopkins specifically teaches a generic solution, i.e., combining with a cyclodextrin (for IV formulation).  The claims simply require selection of a Captisol as cyclodextrin.  The prior art (Rajewski) compares several cyclodextrins and documents Captisol is the best performing cyclodextrin considered.  Thus, the cyclodextrins of Rajewski comprise a finite number of identified, predictable potential solutions in the cyclodextrins taught, the best in terms of minimal side effects and higher CD solubility is Captisol.  (A similar analysis could be made of the better cyclodextrins discussed in the Loftsson review article (Brewster 2007), which include Captisol, which is used in several marketed products, including one i.v. product).  Thus, Captisol would clearly be on a short list of identified, predictable potential cyclodextrins reasonably expected to improve solubility of delafloxacin, suitable for selection as the cyclodextrin.  (Addition of meglumine and disodium EDTA are also obvious from the reasons set forth in the rejection.)
The skilled artisan could have pursued the known potential solutions of the various cyclodextrins, especially those that were preferred in the art in 2008, such as Captisol as the cyclodextrin.  The skilled artisan would have known how to formulate 
It may be argued that the improved solubility is the reason that CDs are utilized, including Captisol on a list of several marketed drug products (Brewster), including one i.v. formulation (showing acceptable side-effect profile at least due to the Captisol).  With respect to alleviation of pain on injection, reduced pain was documented by Rajewski, and is also predicted for delafloxacin with Captisol, supported by minimal hemolysis taught by Brewster.  Improved stability has been demonstrated by Captisol formulation with other drugs.  While the Examiner has taken the position that this is not predicted a priori for Captisol formulation of delafloxacin, it is a recognized outcome of formulation with Captisol for other drugs.  This is similar to the discussion of Pfizer v. Apotex (MPEP 2143 (I) (E) Example 1) where one specific salt form had better manufacturing properties than other salts (i.e., an unexpected improvement), but the salt was one of 53 pharmaceutically acceptable salts to be tested for improved properties.  The court rejected the notion that unpredictability could be equated with nonobviousness, because there were only a finite number, 53, of salts to test.  In the instant case, there are less than 53 cyclodextrins for testing with delafloxacin, and 
In any case, it is not clear that improved stability in aqueous solution over months of testing has a nexus with the claims, because even claim 109 recites the formulation in the form of lyophile, which was not tested by Dr. Li.  All rejected claims embrace lyophilizate, which is the form Hopkins teaches for II-D.  Stability is generally expected to improve for a lyophile, based on removal of degradation reactions that commonly occur in water.  Reconstitution of the dosage form into a solution just before administration is taught by Hopkins [0256]-[0258].  Thus, improved stability over months documented by Dr. Li does not appear to have a nexus to the claims.  A nexus between the claimed invention and evidence of secondary considerations is a requirement per MPEP 716.01(b).
Even if improved stability in solution were considered to establish an unexpected result, and the claims were amended to have a nexus with the experiments of Dr. Li, the only formulations discussed by Dr. Li appear to be for the specific formulation (Li Declaration, Table 2):

    PNG
    media_image3.png
    86
    200
    media_image3.png
    Greyscale

There is no claim limited to 20 mg/mL delafloxacin, 20% Captisol, 25mM Tris, and pH 9.0 (and there does not appear to be support for claiming this formulation in the specification).  Thus, the potential stability secondary consideration is for a single formulation, which cannot be considered commensurate in scope with any rejected claim.  There is no rebuttal about this point from the Declarations.  

Appellant argues about sufficient solubility:
6. A Skilled Person Would Not Have Had a Reasonable Expectation of Success of Achieving an IV Formulation of Delafloxacin with Sufficient Solubility for a Commercial Product Based on the Cited References 
Even assuming arguendo that a skilled person in 2008 would have been motivated to produce the claimed compositions with a reasonable expectation that delafloxacin would form a complex with a cyclodextrin that would improve its solubility (which Applicant does not concede), such a person would still not have had a reasonable expectation of success that the claimed compositions would provide sufficient solubility for a commercial product, as is possessed by the claimed compositions. See Loftsson Declaration ¶¶ 51-57; see also Dresback Declaration ¶¶ 19, 35- 37; the °971 publication, at [0192]. 
As discussed in the Loftsson Declaration, Hopkins does not disclose any specific cyclodextrins, let alone those recited in the pending claims. See Loftsson Declaration ¶ 152. Further, Hopkins does not disclose what effect on solubility, if any, formulation with a cyclodextrin has on any compound, let alone delafloxacin in particular. See Loftsson Declaration ¶ 152. Accordingly, Hopkins does not teach or suggest that any cyclodextrin would provide sufficient solubility for any compound, let alone that the particular cyclodextrins recited in the present claims would provide sufficient delafloxacin solubility for a commercial product. See Loftsson Declaration ¶ 152. 
Combination with Rajewski and Babu does not remedy this deficiency. See Loftsson Declaration ¶¶ 151-158; Loftsson Declaration ¶ 152. While Rajewski and Babu disclose the effects of cyclodextrin formulations on the solubility of compounds other than delafloxacin, these disclosures would have been insufficient to provide a person skilled in the art attempting to develop an IV delafloxacin formulation in 2008 with a reasonable expectation of success in achieving sufficient solubility for a commercial product. See Loftsson Declaration ¶¶ 151-158; Loftsson Declaration ¶ 152. As discussed in the Loftsson Declaration, the effect of a given cyclodextrin on the solubility of a particular compound cannot reasonably be predicted in advance, as some cyclodextrins improve solubility of some compounds, worsen solubility of other compounds, or have minimal effect on solubility. See Loftsson Declaration ¶¶ 51-57; see also Dresback Declaration ¶¶ 34-37; the °971 publication, at [0192]. Further, a person skilled in the art would have understood from the prior art that even if a given cyclodextrin provided for sufficient solubility of one compound, its effect on the solubility of a different compound could not reasonably be predicted in advance, even if the two compounds were structurally related. See Loftsson Declaration ¶¶ 51-57; see also Dresback Declaration ¶ 35. 

A person skilled in the art would certainly be aware of instances where a given cyclodextrin was able to provide for sufficient solubility of a compound to provide a commercial formulation. However, such a person would understand that such successes could not reasonably be predicted in advance based on data from structurally distinct compounds. See Loftsson Declaration ¶¶ 51-57. Moreover, such a person would be well aware that formulation failures are much less frequently the subject of scientific publications and patent applications in the pharmaceutical industry than are successes, such that the skilled person would not be misled by publications of successful solubilization with cyclodextrins, and would place due weight on any examples showing failure to solubilize. See Loftsson Declaration at ¶ 56. 
Accordingly, the pending claims are not obvious over this combination of references.
This is not persuasive.
Regarding b) 6),
The Examiner first notes that this argued sufficient solubility for a commercial product is not a requirement of the claims.  No claim recites any level of solubilized delafloxacin.  Hopkins teaches an i.v. formulation; i.e., construed to have sufficient 
The skilled artisan would have selected Captisol because it is art-recognized to improve solubility of drugs (see the popularity discussion of the Loftsson review article in 2007 (Brewster) based on the general teaching that CDs are utilized to improve solubility of poorly water-soluble drugs), providing the skilled artisan a reasonable expectation of success in increasing solubility of delafloxacin by selecting Captisol as the cyclodextrin of Hopkins II-D.  However, the higher solubility of Captisol relative to other CDs is predictive of higher solubility of a drug that is enclosed by the Captisol cavity, relative to most other CDs.
Even if the solubility level were considered to establish an unexpected result, this would have to have some documented level that is unexpected, and to be commensurate in scope with the claims, which is not currently the case.  Finally, the fact pattern of Pfizer v. Apotex (MPEP 2143 (I) (E) Example 1) is pertinent to evaluating nonobviousness.  In Pfizer one specific salt form had better manufacturing properties than other salts (i.e., an unexpected improvement), but the salt was one of 53 pharmaceutically acceptable salts to be tested for improved properties.  The court rejected the notion that unpredictability could be equated with nonobviousness, because there were only a finite number, 53, of salts to test.  In the instant case, there are less than 53 cyclodextrins for testing with delafloxacin, and Captisol is clearly one of the CDs with the best properties per Rejewski, and this is also born out by the review of Dr. Loftsson in 2007 (Brewster).  

Davis teaches that CDs can be used, inter alia, to enhance solubility (Box 2):

    PNG
    media_image4.png
    190
    250
    media_image4.png
    Greyscale

Appellant further argues about sufficient stability:
7. A Skilled Person Would Not Have Had a Reasonable Expectation of Success of Achieving an IV Formulation of Delafloxacin with Sufficient Stability for a Commercial Product Based on the Cited References 
Even assuming arguendo that a skilled person in 2008 would have been motivated to produce the claimed compositions with a reasonable expectation that delafloxacin would form a complex with a cyclodextrin that would improve its stability (which Applicant does not concede), such a person would still not have had a reasonable expectation of success that the claimed compositions would provide sufficient stability for a commercial product, as is possessed by the claimed compositions. See Loftsson Declaration ¶¶ 58-76; see also Dresback Declaration ¶¶ 19, 38- 43; Li Declaration ¶¶ 61-64; °971 publication, at [0192]. 
As discussed in the Loftsson Declaration, Hopkins does not disclose any specific cyclodextrins, let alone those recited in the pending claims. See Loftsson Declaration ¶ 160. Further, Hopkins does not disclose what effect on stability, if any, formulation with a cyclodextrin has on any compound, let alone delafloxacin in particular. See Loftsson Declaration ¶ 160. Accordingly, Hopkins does not teach or suggest that any cyclodextrin would provide sufficient stability for any compound, let alone that the particular cyclodextrins recited in the present claims 
Combination with Rajewski and Babu does not remedy this deficiency. See Loftsson Declaration ¶¶ 159-165. While Rajewski and Babu disclose the effects of cyclodextrin formulations on the stability of compounds other than delafloxacin, these disclosures would have been insufficient to provide a person skilled in the art attempting to develop an IV delafloxacin formulation in 2008 with a reasonable expectation of success in achieving sufficient stability for a commercial product. See Loftsson Declaration ¶¶ 159-165. As discussed in the Loftsson Declaration, the effect of a given cyclodextrin on the stability of a particular compound cannot reasonably be predicted in advance, as some cyclodextrins improve stability of some compounds, worsen stability of other compounds, or have minimal effect on stability. See Loftsson Declaration ¶¶ 58-76; see also Dresback Declaration ¶¶ 38-43; the °971 publication, at [0192]. Further, a person skilled in the art would have understood from the prior art that even if a given cyclodextrin provided for sufficient stability of one compound, its effect on the stability of a different compound could not reasonably be predicted in advance, even if the two compounds were structurally related. See Loftsson Declaration ¶¶ 58-76; see also Dresback Declaration ¶ 40-43. Moreover, even if a given cyclodextrin were to improve the stability of a particular compound, a skilled person would have no reasonable expectation that it would improve stability to a level sufficient to produce a commercial IV drug product. See Loftsson Declaration ¶ 59; see also Dresback Declaration J 28, 60, 71; Babu at [0055]. Dr. Loftsson shares his own experience where despite significant work on a formulation of ETH-615, successful cyclodextrin complexation and a 2,000-fold increase in solubility of the drug, he was unable to develop a successful formulation. See Loftsson Declaration ¶ 38. 
Again, a person skilled in the art would certainly be aware of instances where a given cyclodextrin was able to provide for sufficient stability of a compound to provide a commercial formulation. However, such a person would understand that such successes could not reasonably be predicted in advance based on data from structurally distinct compounds. See Loftsson Declaration ¶¶ 58-67. Moreover, such a person would be well aware that formulation failures are much less frequently the subject of scientific publications and patent applications in the pharmaceutical industry than are successes, such that the skilled person would not be misled by publications of successful stabilization with cyclodextrins, and would place due weight on any examples showing failure to stabilize. See Loftsson Declaration at ¶ 56. 
Accordingly, the pending claims are not obvious over this combination of references.

This is not persuasive.
Regarding b) 7),

As discussed above, It may be argued that the improved solubility is the reason that CDs are utilized, including Captisol on a list of several marketed drug products (Brewster), including one i.v. formulation (showing acceptable side-effect profile at least due to the Captisol).  
Improved stability has been demonstrated by Captisol formulation with other drugs.  While the Examiner has taken the position that this is not predicted a priori for Captisol formulation of delafloxacin, it is a recognized outcome of formulation with Captisol for other drugs.  This benefit is similar to the discussion of Pfizer v. Apotex (MPEP 2143 (I) (E) Example 1) where one specific salt form had better manufacturing properties than other salts (i.e., an unexpected improvement), but the salt was one of 53 pharmaceutically acceptable salts to be tested for improved properties.  The court rejected the notion that unpredictability could be equated with nonobviousness, because there were only a finite number, 53, of salts to test.  In the instant case, there are less than 53 cyclodextrins for testing with delafloxacin, and Captisol is clearly one of the CDs with the best properties per Rejewski, and this is also borne out by the review of Dr. Loftsson in 2007 (Brewster).  
In any case, it is not clear that improved stability in aqueous solution over months of testing has a nexus with the claims, because even claim 109 recites the formulation in the form of lyophile, which was not tested by Dr. Li.  All rejected claims embrace lyophilizate, which is the form Hopkins teaches for II-D.  Stability is generally expected over months documented by Dr. Li does not appear to have a nexus to the claims.  A nexus between the claimed invention and evidence of secondary considerations is a requirement per MPEP 716.01(b).
Even if improved stability in solution were considered to establish an unexpected result, and the claims were amended to have a nexus with the experiments of Dr. Li, the only formulations discussed by Dr. Li appear to be for the specific formulation (Li Declaration, Table 2):

    PNG
    media_image3.png
    86
    200
    media_image3.png
    Greyscale

There is no claim limited to 20 mg/mL delafloxacin, 20% Captisol, 25mM Tris, and pH 9.0 (and there does not appear to be support for claiming this formulation in the specification).  Thus, the potential stability secondary consideration is for a single formulation, which cannot be considered commensurate in scope with any rejected claim.  There is no rebuttal about this point from the Declarations.  
MPEP 716.02(d) requires unexpected results to be commensurate in scope with the claimed invention.  This is not the case for the stability data.
Furthermore, Davis teaches CDs can be used, inter alia, to enhance stability (Box 2):

    PNG
    media_image4.png
    190
    250
    media_image4.png
    Greyscale

suggesting enhanced stability is typical for formulation of drugs that are not stable in CDs.
Appellant argues over sufficient venous tolerability:
8. A Skilled Person Would Not Have Had a Reasonable Expectation of Success of Achieving an IV Formulation of Delafloxacin with Sufficient Venous Tolerability for a Commercial Product Based on the Cited References 
Further, a skilled person would not have had a reasonable expectation of success that the claimed compositions would provide sufficient venous tolerability for a commercial product, as such a person would have understood based on the state of the art as a whole in 2008 that the effect of cyclodextrins on venous tolerability was unpredictable. See Loftsson Declaration ¶¶ 77-82; see also Dresback Declaration ¶¶ 19, 44-46; Li Declaration ¶¶ 61-64; the ’971 publication, at [0192]. 
As discussed in the Loftsson Declaration, neither Hopkins nor Babu even mention venous tolerability. See Loftsson Declaration ¶ 167. Accordingly, neither of these references teaches or suggests that any cyclodextrin would provide sufficient venous tolerability for any compound, let alone that the particular cyclodextrins recited in the present claims would provide sufficient venous tolerability for a commercial product. See Loftsson Declaration ¶ 167. 
Moreover, while Rajewski mentions venous tolerability, it does so in the context of the compound etomidate, which has a drastically different structure then delafloxacin, which a skilled person would expect to result in vastly different properties that would result in vastly different interactions with cyclodextrins. See Loftsson Declaration ¶¶ 108, 168. A person skilled in the art attempting to develop an IV delafloxacin formulation would not find comparisons to such an unrelated compound sufficient to provide a reasonable expectation of success in achieving sufficient venous tolerability for a commercial product. See Loftsson Declaration ¶ 168. As discussed above and in the Loftsson Declaration, a person skilled in the art would have understood that formulation of a given compound with cyclodextrins is unpredictable (both in 2008 and today) — some cyclodextrins provide sufficient venous tolerability for a given drug while 
Furthermore, as discussed in great detail in the Loftsson Declaration, the Office Action’s arguments regarding the levels of hemolysis of SBE-7-B-CD disclosed in Rajewski would not provide a skilled person with a reasonable expectation of success regarding venous tolerability with respect to an IV delafloxacin formulation for several reasons. See Loftsson Declaration ¶¶ 111-114. First, Rajewski studies hemolysis of different cyclodextrins in vitro. See Loftsson Declaration 4 120; Rajewski at Figure 1. However, as those skilled in the art understand, hemolysis (membrane disruption in red blood cells) is different than venous tolerability (a measure of the irritation or damage to blood vessels and tissues surrounding a site of IV injection that can prevent the repeated injections necessary to complete the dosing regimen). See Loftsson Declaration ¶ 120; the ’971 publication at [0008]. It is unclear why a skilled person in 2008 would conflate these two phenomena. 
Second, Rajewski studied the hemolysis of a cyclodextrin alone, as opposed to in combination with a drug candidate. See Loftsson Declaration ¶120; Rajewski at Figure 1. A skilled person would understand that this disclosure would not be indicative of hemolysis of a specific cyclodextrin-compound complex, which is the relevant inquiry. See Loftsson Declaration ¶ 114. Additionally, a complex of a drug in a cyclodextrin can cause venous tolerability issues even where there are no such issues when either the compound or the cyclodextrin are administered individually. Loftsson Declaration ¶¶ 78, 121. For this reason, even if a skilled person would understand Rajewski to teach the venous tolerability of the disclosed cyclodextrins when administered alone, this would provide them with no information regarding the venous tolerability of a formulation of delafloxacin with those cyclodextrins. 
Third, even if a skilled person would understand Rajewski to suggest that SBE-7-B-CD would provide better venous tolerability for delafloxacin than the other cyclodextrins disclosed therein (which Applicant does not concede), the results were limited to the specific cyclodextrins tested, which did not include cyclodextrins such as y-cyclodextrin, which is known to have the lowest hemolysis of the parent cyclodextrins. See Loftsson Declaration ¶¶ 113, 123. 
Accordingly, the pending claims are not obvious over this combination of references.
This is not persuasive.

Sufficient venous tolerability for a commercial product is not a requirement of the claims.  The analysis need not address reasonable expectation of success in regard to this characteristic.  Accordingly, it is relevant only as a secondary consideration.
Improved hemolysis is explicitly taught by Rajewski, for Captisol compared to a series of other cyclodextrins.  Reduced injection pain (tolerability) is one of the objectives taught by Rajewski, and is a problem apparently solved by selection of Captisol for the Rajewski drug formulations.
Even the review article of Loftsson in 2007 (Brewski) clearly teaches a formulation based on Captisol for i.v.; i.e., it was known in the art in 2008 that Captisol could be used for i.v. formulation, the type of formulation of Hopkins II-D, with minimal side effect profile, sufficient for a marketed i.v. product. 
Certainly, the skilled artisan would have tested the product, but the fact that Captisol was utilized and has benefits taught by Rajewski commends this cyclodextrin.
Even if the tolerability were considered to be unexpected, it is a recognized outcome of formulation with Captisol for other drugs.  This benefit is also similar to the discussion of Pfizer v. Apotex (MPEP 2143 (I) (E) Example 1) where one specific salt form had better manufacturing properties than other salts (i.e., an unexpected improvement), but the salt was one of 53 pharmaceutically acceptable salts to be tested for improved properties.  The court rejected the notion that unpredictability could be equated with nonobviousness, because there were only a finite number, 53, of salts to test.  In the instant case, there are less than 53 cyclodextrins for testing with 
Even if improved tolerability were considered to establish an unexpected result, the only formulations discussed by Dr. Li appear to be for the specific formulation (Li Declaration, Table 2):

    PNG
    media_image3.png
    86
    200
    media_image3.png
    Greyscale

There is no claim limited to 20 mg/mL delafloxacin, 20% Captisol, 25mM Tris, and pH 9.0 (and there does not appear to be support for claiming this formulation in the specification).  Thus, the potential tolerability consideration is for a single formulation, which cannot be considered commensurate in scope with any rejected claim.  There is no rebuttal about this point from the Declarations.  
MPEP 716.02(d) requires unexpected results to be commensurate in scope with the claimed invention.  This is not the case for the tolerability data.
Davis teaches that CDs can be used, inter alia, to reduce haemolysis (Box 2):

    PNG
    media_image4.png
    190
    250
    media_image4.png
    Greyscale

This supports enhanced venous tolerability.
Appellant argues:
c. The Prior Art Teaches Away From the Claimed Compositions 
Not only would the cited references not lead a person skilled in the art to the claimed compositions with any reasonable expectation of success in achieving the combination of sufficient solubility, stability, and venous tolerability for a commercial product, but the Loftsson Declaration also establishes that the teachings of the prior art might have led the skilled person away from the claimed compositions. See Loftsson Declaration ¶ 176- 198; see also Dresback Declaration ¶¶ 80- 82; Li Declaration ¶¶ 65-67. 
As discussed in the Loftsson Declaration, the prior art teaches that cyclodextrins tend to complex well with drug molecules when the cyclodextrin and the drug possess opposite charges, but that complexation tends to be diminished when the drug is negatively charged and the cyclodextrin is either neutral or negatively charged. See Loftsson Declaration ¶¶ 176-177; see also Dresback Declaration ¶ 81; Li Declaration ¶ 66. A skilled artisan would have readily determined that delafloxacin would be negatively charged in an IV formulation. See Loftsson Declaration ¶ 176- 198; see also Dresback Declaration 82; Li Declaration ¶ 67. Accordingly, such a person would have been led away from combining delafloxacin with SBE-7-B-CD as this cyclodextrin is negatively charged, for fear of reducing complexation efficiency and thus failing to achieve the desired effects. See Loftsson Declaration ¶¶ 176-198; see also Dresback Declaration ¶ 82; Li Declaration ¶ 67. As discussed in the Loftsson Declaration, the teachings of Babu do not contradict this teaching in the art, as ciprofloxacin and gatifloxacin would have been predominantly positively charged or zwitterionic in the formulations disclosed therein, rather than anionic, and would thus not raise the same concerns when complexing with neutral or anionic cyclodextrins like those recited in the present claims. See Loftsson Declaration ¶¶ 176-198. Wu does nothing to change this conclusion, as it does not even disclose cyclodextrins. See Loftsson Declaration ¶ 140. 
Moreover, given these teachings, the skilled person could not have had a reasonable expectation of success in formulating delafloxacin with the claimed cyclodextrins. See Loftsson Declaration ¶¶ 176-198; see also Dresback Declaration ¶ 82; Li Declaration ¶ 67. 
Accordingly, for at least this additional reason that a person of ordinary skill in the art would have been led away from combining delafloxacin with SBE-7-B-CD, the pending claims are nonobvious over Hopkins, Rajewski, Babu, and Wu even in combination. 
In view of the failure of the Office Action to establish that a person skilled in the art in 2008 would have been motivated to combine Hopkins, Rajewski, Babu, and Wu in a way that would produce the claimed compositions with a reasonable expectation of success, this obviousness rejection must fail. See NuVasive, Inc., 842 F.3d at 1383-85 (vacating PTAB finding of obviousness for failure to sufficiently articulate a motivation to modify the prior art and remanding, stating that conclusory statements alone are insufficient to satisfy the requirement of showing a motivation to combine); See Intendis GMBH v. Glenmark Pharm. Inc., USA, 822 F.3d 
This is not persuasive.
Regarding argument c),
“The combination of sufficient solubility, stability, and venous tolerability for a commercial product” arguments have been addressed above.
Teachings of other references are not a part of the rejection basis, and thus do not form a teaching away.  The Examiner notes that it appears the Applicant expects evidence from Declarations to establish part of the references relied on, and somehow to teach away from the rejection basis.  
Hopkins explicitly teaches delafloxacin iv formulation using a cyclodextrin.  Babu makes clear that other compounds in the same family as delafloxacin can be solubilized by Captisol.  In contrast to a teaching away, this is a teaching toward the claimed product.
Even if obvious to try rationale were used, the Pfizer v. Apotex case makes clear that utilization of Captisol as one of only a few highly regarded cyclodextrins would have been obvious to explore, rendering obvious the claims.
As addressed in a prior Office action,
The examiner concedes that the diagrams establish that gatifloxacin and ciprofloxacin exist in predominant zwitterion form in the pH 6-8 region, where typically an injectable formulation would be formulated (although this is not a limitation of any claim).  The Examiner does not dispute that delafloxacin would be in anionic form, at 
In the zwitterions of gatifloxacin and ciprofloxacin, there is both an anion and a cation location in the compounds.  The fluoroquinolines are fairly large compounds, and anion and cation are physically separate.  The anion of delafloxacin would be formed on the carboxylate group, the same location as for gatifloxacin and ciprofloxacin.  Presumably, the compounds would fit into the beta cavity of Captisol in similar orientations.  
This can be visualized by the figures in Davis et al. (“Cyclodextrin-Based Pharmaceutics: Past, Present and Future”; 2004; Nature Reviews; Drug Discovery; 3(Dec 2014): 1023-1035, IDS 10/25/2017 reference).  In Figure 1, schematic representations of β-cyclodextrins are presented:

    PNG
    media_image5.png
    312
    580
    media_image5.png
    Greyscale

The skilled artisan would recognize a consistent interior architecture of the cup, and the groups indicated by the arrows are modified for different cyclodextrins; see Figure 5:

    PNG
    media_image6.png
    243
    580
    media_image6.png
    Greyscale

For Captisol (SBEβCD), the R group is a sulfobutyl group (-(CH2)4SO3-).  This moiety is attached to the top or bottom OH (arrows in Figure 1) and extends the charged groups away from the cavity of the CD by a 4 C alkyl linking group.  Thus, hydrophobicity in the cavity region is retained.  There are about 7 of these negative charges in Captisol, each of which is extended away from the cavity (the high negative charge accounts for higher aqueous solubility of Captisol).
In Figure 3 (infra) a series of alternative drug-CD type orientations are presented.  As can be seen in the models of part A, a generic drug “fits” into the CD cavity as depicted, a portion within the CD “cup” architecture (the cup having open top and bottom), and a portion of the generic drug is shown to extend outside of the cup architecture.  1:2 drug-CD complexes are also known, as depicted in B.  Two CDs would further shield a drug enclosed within from bulk solvent.  C shows models for proposed effects of changing sizes of the cyclodextrin for a given prostaglandin drug compound (see size variations of cyclodextrins in Figure 2).

    PNG
    media_image7.png
    493
    429
    media_image7.png
    Greyscale

The skilled artisan would have taken into account this knowledge in the art when evaluating delafloxacin-, other fluoroquinoline-, and other drug-Captisol based formulations.
Captisol negative charges are associated with outside sites of the cyclodextrin sulfobutyl anions; as illustrated above, the skilled artisan understands that positioning is at the outer edges of the cup, away from most of the compound within the cavity, in order to interact more favorably with water, increasing solubility of Captisol, relative to other cyclodextrins.  The skilled artisan would have expected these fluoroquinoline compounds to fit in the cavity in a similar manner to each other, each carboxylate moiety putatively oriented the same manner.  The negative charge of the zwitterions in 
This exercise in visualization of drug-CD complexes illustrates dispersed like charges would have been expected to potentially have less repulsion effect than from charge repulsions in small anions.  
Review of the literature on anionic drugs being solubilized by Captisol identified Loftsson et al. (“COMPLEXATION PROPERTIES OF β-CYCLODEXTRIN SULFOBUTYLETHER SODIUM SALT”; J. J. T. Labandeira et al. (eds.), Proceedings of the Ninth International Symposium on Cyclodextrins; © Springer Science+Business Media; Dordrecht; 1999; pp. 359-362).  Loftsson specifically discusses several drugs, with a range of properties.  β-Cyclodextrin sulfobutylether sodium salt (SBEβCD) is an anionic β-cyclodextrin derivative with a sodium sulfonate salt separated from the hydrophobic cavity by a butyl ether space group. The space group should minimise interference of the sulfonate group on the complex formation (p. 359, section 1).  


    PNG
    media_image8.png
    486
    1211
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Naproxen

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Delafloxacin
Naproxen and Delafloxacin have similarities in the carboxylate moiety attachment to the bi-ring moieties, a quinolone 3-carboxylate in delafloxicin, compared to a naphthalene propanoic acid in naproxen.  The effects of pH and Captisol complexation for naproxen are relevant to arguments that anions have repulsion, and thus would not be expected to be solubilized by Captisol.
The highest stability constant is observed for lowest pH, and weakens at higher pH.  This trend supports the argument of charge repulsion advanced by Applicant.  However, even at the highest pH tested (with 99% of drug in anionic form, pH 6.1), there is still some level of complexation.  Thus, Captisol still solubilizes this drug in anionic form (the Examiner notes that similar stability constants are reported for HPβCD as for SBEβCD at pH 5.4 and 6.1), even though the strength of binding is lower.  The footnote to the table documents that apparent pKa are increased upon complexation.  The implication is that, at a given pH, more of the drug would be in protonated (neutral) 
ETH-615 is a zwitterion at pH 5.5-9 and anion above pH 10 (Table 2).  Higher stability constants are reported at pH 10 than pH 5.  Thus, the argument that zwitterions have better solubility appears to be contradicted by this experiment.  Addition of water-soluble polymer significantly enhanced complexation (section 3.1.2).
Loftsson establishes that the anionic charge repulsion argument does not establish a teaching away.  While perhaps lower levels of solubilization may be expected, there is still complex formation that would have been expected to occur, and enhanced solubilization would have been expected.
Additionally, the record establishes that these drugs are typically formulated at lower pH to increase solubility.  This would have been taken into account, during routine optimization of the solubilization levels.  But even for the claimed pH range of dependent claims, addition of polymers is taught to benefit zwitterions.  Thus, addition of salt forms known to improve solubility and stability are clearly obvious.  This is established for obvious addition of meglumine in the rejection basis, infra.  These, and other techniques (cosolvent and/or surfactant addition, for instance) are techniques that a formulator has at his or her disposal, and each would have been expected to improve solubility as well; improved complexation to the CD would have been expected to contribute to improved stability.
In any case, this consideration does not overcome the prima facie case of obviousness.

d. Objective Evidence of the Unexpected Combination of Sufficient Solubility, Stability, and Venous Tolerability Demonstrates the Nonobviousness of the Claimed Compositions
As discussed in the Loftsson and Li Declarations, the claimed compositions unexpectedly provide the combination of sufficient solubility, stability, and tolerability, all of which are essential for a successful commercial product. See Loftsson Declaration ¶¶ 31-35, 202; Li Declaration ¶¶ 12, 22-24, 44, 68-69; see also Dresback Declaration ¶¶ 20, 26, 84-85. These results would have been unexpected to a person of ordinary skill in the art in November 2008 in view of the cited references. This is the case because, as discussed in more detail above, Hopkins does not disclose any specific cyclodextrins or what the effects of formulating with cyclodextrins might have on any properties of a delafloxacin formulation, let alone solubility, stability, or venous tolerability. Moreover, the art of formulation and the effects of cyclodextrins on solubility, stability, and venous tolerability were unpredictable in November 2008, and remain so today, such that the limited data disclosed by Rajewski and Babu would not enable the prediction of these unexpected results. See Loftsson Declaration JJ 21-91; see also Dresback Declaration ¶ 20-46; Li Declaration ¶¶ 13, 18, 23, 29, 33, 35-36, 42-44, 61, 64; the °971 publication, at [0192]. Wu does nothing to change this conclusion, as it does not even disclose cyclodextrins. See Loftsson Declaration ¶ 140. 
In particular, the cyclodextrin recited in the pending claims provide sufficient equilibrium solubility of delafloxacin for a commercial product at a pH at or below 9.0. See Li Declaration at 28. While other categories of excipients (e.g., organic cosolvents and nonionic surfactants) and other cyclodextrins (e.g., Cavamax® W8 and Kleptose® CRY SMEB) also provided for sufficient solubility of delafloxacin, they failed to provide either sufficient stability, tolerability, or both, for a commercial product. See Loftsson Declaration ¶ 202; Li Declaration ¶ 43. Moreover, the cyclodextrins recited in the pending claims provided for sufficient stability of delafloxacin for a commercial product, including long-term stability. See Li Declaration ¶¶ 30-39. In contrast, other excipients, including other cyclodextrins, failed to provide sufficient stability for a commercial formulation. See Loftsson Declaration 202; Li Declaration ¶¶ 30-39. This is particularly surprising if one presumes that complex formation between the cyclodextrin and drug are required to provide improvements in formulation properties (e.g., solubility, stability, and tolerability). See Li Declaration ¶¶ 42-43. While Cavamax® W8 and Kleptose® CRYSMEB provided for dramatic improvements in solubility (and in fact superior improvements to those provided by the cyclodextrins recited in the claims), suggesting highly efficient complex formation, these excipients failed to provide formulations with satisfactory stability. See Loftsson Declaration 4 202; Li Declaration ¶¶ 27-34. Finally, the cyclodextrins recited in the pending claims provided for 
Moreover, it would have been unexpected to a person skilled in the art in 2008 that an IV formulation of delafloxacin and a negatively charged cyclodextrin (as recited in the present claims) would result in a successful commercial IV drug product because delafloxacin would be almost entirely negatively charged in such a formulation. See Loftsson Declaration ¶ 201. As discussed above, a skilled person would expect reduced complexation efficiency in such conditions that would be expected to prevent improvements in solubility and stability that might otherwise be provided by a cyclodextrin. See Loftsson Declaration ¶ 201. Additionally, it would have been unexpected to such a person that IV formulations at high pHs would have sufficient venous tolerability for a commercial product, as high pH IV formulations would be expected by those skilled in the art to have pain on injection or venous tolerability issues. See Loftsson Declaration J 201. Still further, it would have been unexpected that delafloxacin formulations with Cavitron® and SBE-7-B-CD would have sufficient venous tolerability while Cavamax® W8 would not, given that Cavamax® W8 is one of the least toxic cyclodextrins. See Loftsson Declaration ¶ 202; see also Li Declaration at Table 6. 
These results underscore the importance of and difficulty in achieving all three essential properties for an IV formulation — solubility, stability and tolerability — and the unexpected nature of the ability of the claimed compositions to provide this combination, even when compared to other cyclodextrins. See Li Declaration ¶¶ 43-44. These results were completely unexpected and could not have been predicted in advance by a person skilled in the art in November 2008 based on the cited references.
These unexpected results share a nexus with the present claims because the compositions demonstrating unexpected results are the same as those claimed (i.e., IV pharmaceutical compositions comprising delafloxacin and SBE-7-B-CD). See Loftsson Declaration ¶ 203; Dresback Declaration ¶ 84; Li Declaration ¶ 68; see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1130 (Fed. Cir. 2000) (finding that “a nexus should be presumed because the [product] encompasses the claimed features.”). 
Accordingly, the unexpected results submitted are sufficient to demonstrate the nonobviousness of the pending claims. For at least this additional reason, the pending claims are not obvious over the cited references, even in combination.
This is not persuasive.

Unexpected results have been addressed above, and even if unexpected, does not overcome the rejection basis.  The fact pattern of Pfizer v. Apotex is also clearly on point to these arguments.  Even if any or all three results are considered unexpected, Pfizer demonstrates that this factor is insufficient to overcome when there are a finite number of predictable solutions, i.e., 53 or less. In the instant case, only a few cyclodextrins are preferred.  This is clearly documented by Rajewski, and is supported by the 2007 review of Dr. Loftsson (Brewster).  Obvious to try includes a result where Captisol even performs better than other cyclodextrins, insufficient to overcome the rejection basis.  This fact pattern applies.
While Applicant advances a position that results are commensurate in scope with the claims, the Li declaration stability data appears to be limited to the specific formulation (Li Declaration, Table 2):

    PNG
    media_image3.png
    86
    200
    media_image3.png
    Greyscale

There is no claim limited to 20 mg/mL delafloxacin, 20% Captisol, 25mM Tris, and pH 9.0 (and there does not appear to be support for claiming this formulation in the specification).  Thus, the potential tolerability consideration is for a single formulation, which cannot be considered commensurate in scope with any rejected claim.  There is no rebuttal about this point from the Declarations.  
MPEP 716.02(d) requires unexpected results to be commensurate in scope with the claimed invention.  
prima facie case of obviousness because the evidence did not show relative effectiveness over all compounds of the closest prior art.  MPEP 716.02(a)(I) indicates greater than expected results are evidence of nonobviousness.  But this is not the case in this comparison.  MPEP 716.02(b) indicates the burden is on Applicant to establish results are unexpected; this is not the case for this comparison.)
In any case, there is no claim that limits the amount of delafloxacin to the range 14.04-32.30 with 5-20% Captisol, commensurate with the solubility data of Table 1
Venous studies utilize “concentrations [of delafloxacin?] at 5 mg/mL, without mention of the concentration of the other component(s).  The acceptable toleration is also taught by Rajewski (and marketed formulations of Captisol include an iv 
In any case a combination of solubility, stability and toleration each appear to employ different formulation conditions.  An argument about unexpected results based the combination of results cannot be generically accepted, because individual tests utilize different concentrations.
But, the maximum variation of concentrations utilize the range of delafloxacin to from 14.04-32.30 mg/mL with 5-20% Captisol for solubility tests.  There is no claim commensurate with these two ranges.  
There is a singular formulation for which stability was documented.  There is no claim commensurate with the components, in the amounts used, and with the pH specified. The position that unexpected results are commensurate in scope with the claims is untenable.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611               
                                                                                                                                                                                         /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires